ORDER
TSI Incorporated informs this court that the district court recently ruled on the motion for fees and costs.
On July 15, 2014, this court stayed briefing in this appeal and directed that any future appeal concerning fees and costs would be consolidated with this appeal.
Upon consideration thereof,
It Is OrdeRed That:
The stay of the briefing schedule is lifted. Any future appeal concerning the district court’s ruling on fees and costs or the district court’s amended judgment shall be consolidated with this appeal. The appel*989lant’s opening brief is due within 60 days of the date of filing of this order.